Plaintiff in error, hereinafter called defendant, was convicted in the district court of Pontotoc county of the crime of burglary in the nighttime, and his punishment fixed by the court at imprisonment in the state penitentiary for a period of two years.
The evidence of the state was that the smokehouse of one E. M. Jones was burglarized on the 18th day of December, 1930; that one ham and one middling of meat were stolen from the building burglarized; that defendant sold this meat on the same evening to one Freeman; that later the owner of the property appeared at his place and identified the meat, and that he delivered the property back to the owner; that defendant represented to Freeman that the meat was from a hog defendant had butchered; that after defendant was arrested, he went to Freeman and told him that he was drinking and did *Page 29 
not steal the meat, but that he watched while the other fellow did, and then took the meat and sold it to Freeman.
Defendant denied that he committed the burglary; that he had told Freeman that he watched while the job was done, and denied that he sold Freeman any meat.
Defendant argues that this evidence is insufficient to support the verdict of the jury.
The jury saw the witnesses and heard them testify, and found the defendant guilty. The trial judge who heard the case denied an instructed verdict, and overruled the motion for a new trial on the ground that the evidence was insufficient to support the verdict of the jury.
The verdict thus comes to us after having passed the scrutiny of thirteen men who saw the witnesses and heard them testify, and who are in a better position to judge as to the sufficiency of the evidence.
The evidence being sufficient to support the verdict of the jury, the cause is affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.